Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151978                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 151978
                                                                    COA: 326969
                                                                    Kent CC: 13-006115-FH;
  GREGORY JOHN ARNOLD,                                              14-008657-FH; 14-009993-FH
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 27, 2015 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Kent Circuit Court for
  consideration of the defendant’s issue regarding the assessment of court costs. On
  remand, the trial court shall also strike from the presentence report any information that
  was objected to at sentencing and determined by the trial court to be inaccurate or
  irrelevant. MCL 771.14(6); MCR 6.425(E)(2). In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2016
           d0919
                                                                               Clerk